Opinion issued November 16, 2006








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00997-CV
____________

IN RE EMILY POMRENKE AND RICHARD POMRENKE, Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION
          Relators, Emily Pomrenke and Richard Pomrenke, have filed a petition for writ
of mandamus complaining of Judge Elliott’s
 July 14, 2006 order denying their
motion for partial summary judgment.
          We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.